conclude that the district court's findings as to the parties' respective
                incomes are supported by substantial evidence, see Shydler v. Shydler, 114
Nev. 192, 196, 954 P.2d 37, 39 (1998), and that the district court did not
                abuse its discretion in calculating the child support and spousal support
                awards.   See Wallace v. Wallace, 112 Nev. 1015, 1019, 922 P.2d 541, 543
                (1996) (holding that a district court's order concerning child support will
                not be overturned absent an abuse of discretion); Wolff v. Wolff,     112 Nev.
1355, 1359, 929 P.2d 916, 918-19 (1996) (explaining that this court reviews
                the district court's spousal support order for an abuse of discretion).
                            Appellant also contends that the district court abused its
                discretion in ordering him to pay respondent her share of his retirement
                benefits upon his retirement eligibility, if he chooses to continue working.
                Appellant argues that respondent's receipt of those benefits upon his
                retirement eligibility, but before his retirement, was not discussed at trial
                and was improperly added to the divorce decree. Appellant, however, fails
                to provide this court with the trial transcripts. He has an obligation to
                provide this court with an adequate appellant record. Thus, we assume
                the missing transcripts support the district court's decision.             See

                Raishbrook v. Estate of Bayley, 90 Nev. 415, 416, 528 P.2d 1331, 1331
                (1974) (providing that this court assumes evidence omitted from the record
                supports the district court's judgment). Accordingly, we conclude that the
                district court did not abuse its discretion when devising the distribution of
                the parties' interests in appellant's retirement benefits earned during the
                marriage.   See Gemma v. Gemma, 105 Nev. 458, 464, 778 P.2d 429, 432
                (1989) (providing that the nonemployee spouse can receive his or her share
                of the retirement benefits upon the employee spouse's eligibility to retire);
                see also Wolff, 112 Nev. at 1359, 929 P.2d at 918-19.

SUPREME COURT
       OF
    NEVADA
                                                       2
(0 1947A    e
                            Lastly, appellant challenges the portion of the divorce decree
                 holding him in contempt and imposing sanctions for failing to pay ten
                 mortgage payments on the marital home and ordering him to pay
                 respondent the amount of the missed payments. Although appellant
                 argues that contempt was improper because his failure to pay the
                 mortgage payments benefitted both parties by qualifying them for a
                 federal program that assists borrowers in reducing or eliminating a
                 deficiency judgment related to a foreclosure or short sale, he does not
                 argue that he was unaware of or unable to comply with the district court's
                 order. As appellant violated the district court's order, we conclude that
                 the district court properly held him in contempt and imposed sanctions.
                 See Div. of Child and Family Serv. v. Eighth Judicial Dist. Court, 120
Nev. 445, 454-55, 92 P.3d 1239, 1245-46 (2004) (explaining that a person
                 can be held in contempt when he or she violates the obligation imposed by
                 the court in a clear and unambiguous order). Further, the record indicates
                 that appellant was originally ordered to make payments on the marital
                 home, in which respondent and the children resided, as a form of
                 temporary spousal support. Thus, we conclude that the district court did
                 not abuse its discretion in ordering appellant to pay respondent the value
                 of the missed mortgage payments as spousal support arrears.      Wolff, 112
Nev. at 1359, 929 P.2d at 918-19.
                               For the reasons set forth above, we
                               ORDER the judgment of the district court AFFIRMED.




                                                                                      J.
                 Parraguirre                                 Saitta
SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    e
                  cc: Hon. Bryce C. Duckworth, District Judge, Family Court Division
                        Eric E. Ehlers
                        Thomas J. Fitzpatrick
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1941A    ce